Darrell Hickman, Justice, concurring. I agree with the decision but concur to explain to the parties where I think we are in this lawsuit. In my judgment we have held that Act 132 of 1969 does not necessarily violate Initiated Act 1 of 1942. The initiated act prohibits the “manufacture, sale, barter, loan or giving away” of any intoxicating liquor in dry counties. It does not outlaw individuals from possessing or drinking liquor. That simply means the people in dry counties do not want liquor sold in those counties. The letter and intent of the act should be strictly enforced. It is common knowledge that the operation of some so-called private clubs would seem to violate not only the spirit but the letter of Initiated Act 1 of 1942. That was the cause of the case of Kemp-Bradford VFW Post 4764 v. Wood, 262 Ark. 168, 554 S.W.2d 344 (1977). No doubt there are legitimate private clubs which do not exist solely to sell liquor and circumvent the prohibitions of Initiated Act 1 of 1942. The dispensing of liquor can be carefully regulated and limited to members and guests only so as not to constitute a sale of intoxicating liquor to the public. The legitimate private clubs should not be resisting the efforts of the appellants. They should join the efforts of the appellants to see that the Alcoholic Beverage Control Board strictly enforces the law to prevent the operation of “clubs” that are nothing but a ruse. The appellants have rightfully sought, among other things, to prove that some clubs are nothing but a sham and that as a matter of fact are violating the law. They have alleged “membership” can be attained by merely registering at a hotel or motel. There may well be other relevant evidence regarding some private clubs; for example, token membership charges or the lack of any purpose except to sell liquor in a dry county. In that regard the appellants should have the right to pursue their suit. If they prove Initiated Act 1 of 1942 is being violated in spirit or in fact, then those clubs should be closed. And in my judgment the appellants can pursue such a goal by declaratory judgment. Ark. Stat. Ann. § 54-2501 (Repl. 1962). It may be a lengthy and tedious process but otherwise Initiated Act 1 of 1942 is meaningless and the will of the people will be frustrated.